As filed with the Securities and Exchange Commission on November 30, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedules of Investments. Kellner Event Fund Schedule of Investments at September 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 74.5% Administrative and Support Services - 1.4% Baker Hughes, Inc. $ Broadcasting (except Internet) - 10.1% Cablevision Systems Corp. - Class A Radio One, Inc. (a) Sirius XM Holdings, Inc. (a)(c) Spanish Broadcasting System, Inc. - Class A (a) Time Warner Cable, Inc. (f) Chemical Manufacturing - 6.3% Cytec Industries, Inc. Kythera Biopharmaceuticals, Inc. (a) Mylan NV (a)(b) OM Group, Inc. Perrigo Co. plc (b) Computer and Electronic Product Manufacturing - 10.4% Alcatel-Lucent - ADR (a) Altera Corp. Broadcom Corp. - Class A Freescale Semiconductor Ltd. (a)(b) Pericom Semiconductor Corp. Thoratec Corp. (a) Couriers and Messengers - 0.4% TNT Express NV (b) Credit Intermediation and Related Activities - 8.4% City National Corp. Hudson City Bancorp, Inc. (c) WMIH Corp. (a) Xoom Corp. (a) Insurance Carriers and Related Activities - 10.6% Chubb Corp. Cigna Corp. HCC Insurance Holdings, Inc. Health Net, Inc. (a) Humana, Inc. PartnerRe Ltd. (b) StanCorp Financial Group, Inc. Syncora Holdings Ltd. (a)(b) Lessors of Real Estate - 1.6% Community Healthcare Trust, Inc. Machinery Manufacturing - 0.5% Cameron International Corp. (a) Management of Companies and Enterprises - 1.0% AGL Resources, Inc. Merchant Wholesalers, Nondurable Goods - 3.4% Sigma-Aldrich Corp. (c) Mining (except Oil and Gas) - 1.2% SunCoke Energy Partners LP Miscellaneous Manufacturing - 1.3% DENTSPLY International, Inc. Miscellaneous Store Retailers - 0.9% Office Depot, Inc. (a) Pipeline Transportation - 0.4% The Williams Companies, Inc. Primary Metal Manufacturing - 6.6% Precision Castparts Corp. Professional, Scientific, and Technical Services - 4.0% Solera Holdings, Inc. Yahoo!, Inc. (a) Publishing Industries (except Internet) - 3.9% Dealertrack Technologies, Inc. (a) Meredith Corp. Sound Recording Industries - 0.2% Xcel Brands, Inc. (a) Telecommunications - 0.9% AT&T, Inc. Globalstar, Inc. (a) NII Holdings, Inc. (a) Pendrell Corp. (a) Transportation Equipment Manufacturing - 0.7% Remy International, Inc. Utilities - 0.3% Pepco Holdings, Inc. TOTAL COMMON STOCKS (Cost $7,714,019) REITS - 1.1% Real Estate - 1.1% CBL & Associates Properties, Inc. Strategic Hotels & Resorts, Inc. (a) TOTAL REITS (Cost $134,150) CLOSED-END FUNDS - 4.1% KCAP Financial, Inc. Nuveen Floating Rate Income Opportunity Fund TOTAL CLOSED-END FUNDS (Cost $466,568) Principal Amount CONVERTIBLE BONDS - 1.4% Alaska Communications Systems Group, Inc. $ 6.25%, 5/1/2018 Goodrich Petroleum Corp. 5.00%, 10/1/2032 (g) TOTAL CONVERTIBLE BONDS (Cost $144,306) CORPORATE BONDS - 0.2% Arch Coal, Inc. 9.875%, 6/15/2019 (g) Verso Paper Holdings, LLC 11.75%, 1/15/2019 TOTAL CORPORATE BONDS (Cost $79,168) MUNICIPAL BONDS - 4.8% Commonwealth of Puerto Rico, General Obligation Bonds of 2014, Series A 8.00%, 7/1/2035 Commonwealth of Puerto Rico, Public Improvement Refunding Bonds, Series 2012 A, General Obligation 4.00%, 7/1/2020 (g) Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue Bonds,First Subordinate Series 2009A 5.50%, 8/1/2021 (g) 5.50%, 8/1/2022 (g) Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue Bonds,Senior Series 2011C 5.00%, 8/1/2040 (g) TOTAL MUNICIPAL BONDS (Cost $557,285) Contracts PURCHASED OPTIONS - 0.0% Call Options - 0.0% 50 Weight Watchers International, Inc. Expiration: January 2016, Exercise Price: $7.00 TOTAL PURCHASED OPTIONS (Cost $3,802) Shares MONEY MARKET FUNDS - 5.0% Fidelity Institutional Money Market Portfolio - Class I, 0.07% (d)(e) TOTAL MONEY MARKET FUNDS (Cost $495,100) Total Investments in Securities (Cost $9,594,398) - 91.1% Other Assets in Excess of Liabilities - 8.9% NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of September 30, 2015. (e) All or a portion of the shares have been committed as collateral for total return swaps. (f) All or a portion of the security is pledged as collateral for written options. (g) Security is considered illiquid.As of September 30, 2015, the value of these investments was $414,137 or 4.21% of net assets. ADR American Depository Receipt REIT Real Estate Investment Trust Kellner Event Fund Schedule of Securities Sold Short at September 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 19.9% Accommodation - 0.4% Diamond Resorts Intl, Inc. (a) $ Broadcasting (except Internet) - 2.9% Charter Communications, Inc. - Class A (a) Media General, Inc. (a) Computer and Electronic Product Manufacturing - 6.1% Avago Technologies Ltd. Nokia OYJ - ADR NXP Semiconductors NV (a)(b) Sirona Dental Systems, Inc. (a) Credit Intermediation and Related Activities - 4.5% Canadian Western Bank (b) M&T Bank Corp. Royal Bank of Canada (b) Insurance Carriers and Related Activities - 3.3% ACE Ltd. (b) Aetna, Inc. Centene Corp. (a) Miscellaneous Store Retailers - 0.4% Staples, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.8% Alibaba Group Holding Ltd. - ADR (a) Support Activities for Mining - 1.5% Halliburton Co. Schlumberger Ltd. (b) TOTAL COMMON STOCKS (Proceeds $2,128,228) Principal Amount CORPORATE BONDS - 1.7% Codelco, Inc. $ 3.00%, 7/17/2022 Vallourec SA 2.25%, 9/30/2024 TOTAL CORPORATE BONDS (Proceeds $207,710) Shares EXCHANGE-TRADED FUNDS - 2.2% iShares J.P. Morgan USD Emerging Markets Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Proceeds $213,942) Total Securities Sold Short (Proceeds $2,549,880) $ (a) Non-income producing security. (b) Foreign issued security. ADR American Depository Receipt ETF Exchange-Traded Fund Kellner Event Fund Schedule of Options Written at September 30, 2015 (Unaudited) Contracts CALL OPTIONS - 0.1% 11 Time Warner Cable, Inc. Expiration: October 2015, Exercise Price: $170.00 $ TOTAL CALL OPTIONS WRITTEN (Proceeds $8,230) $ Kellner Event Fund Schedule of Swap Contracts at September 30, 2015 (Unaudited) Security Total Return Received/Paid Termination Date Shares Notional Amount Net Unrealized Appreciation/(Depreciation) Counterparty LONG TOTAL RETURN SWAP CONTRACTS BG Group plc Total return of security 7/2/2025 $ $ Goldman Sachs & Co. Home Properties, Inc. Total return of security 8/8/2025 Goldman Sachs & Co. SHORT TOTAL RETURN SWAP CONTRACTS Royal Dutch Shell plc - Class B Total return of security 7/2/2025 ) ) ) Goldman Sachs & Co. $ ) Kellner Merger Fund Schedule of Investments at September 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 82.0% Administrative and Support Services - 2.0% Baker Hughes, Inc. (c) $ Broadcasting (except Internet) - 4.1% Cablevision Systems Corp. - Class A Sirius XM Holdings, Inc. (a)(c) Time Warner Cable, Inc. (f) Chemical Manufacturing - 8.8% Cytec Industries, Inc. 1 Endo International plc (a)(b) 69 Kythera Biopharmaceuticals, Inc. (a)(f) Mylan NV (a)(b) OM Group, Inc. Perrigo Co. plc (b) Computer and Electronic Product Manufacturing - 10.0% Alcatel-Lucent - ADR (a) Altera Corp. Broadcom Corp. - Class A Freescale Semiconductor Ltd. (a)(b) Pericom Semiconductor Corp. Thoratec Corp. (a) Couriers and Messengers - 0.6% TNT Express NV (b) Credit Intermediation and Related Activities - 8.9% City National Corp. (c) Hudson City Bancorp, Inc. (c) Xoom Corp. (a) Insurance Carriers and Related Activities - 16.2% Chubb Corp. (c) Cigna Corp. HCC Insurance Holdings, Inc. Health Net, Inc. (a)(c) Humana, Inc. PartnerRe Ltd. (b) StanCorp Financial Group, Inc. Machinery Manufacturing - 0.9% Cameron International Corp. (a) Management of Companies and Enterprises - 1.5% AGL Resources, Inc. Miscellaneous Manufacturing - 2.5% DENTSPLY International, Inc. Miscellaneous Store Retailers - 1.3% Office Depot, Inc. (a) Pipeline Transportation - 0.6% The Williams Companies, Inc. Primary Metal Manufacturing - 11.2% Precision Castparts Corp. (c) Professional, Scientific, and Technical Services - 5.3% Solera Holdings, Inc. Publishing Industries (except Internet) - 6.7% Dealertrack Technologies, Inc. (a) Meredith Corp. Telecommunications - 0.1% AT&T, Inc. Transportation Equipment Manufacturing - 0.9% Remy International, Inc. Utilities - 0.4% Pepco Holdings, Inc. TOTAL COMMON STOCKS (Cost $100,810,076) REITS - 1.7% Real Estate - 1.7% Home Properties, Inc. Strategic Hotels & Resorts, Inc. (a) TOTAL REITS (Cost $2,013,577) RIGHTS - 0.0% Hospitals - 0.0% Community Health Systems, Inc. (a)(c) 58 TOTAL RIGHTS (Cost $0) 58 MONEY MARKET FUNDS - 12.1% Fidelity Institutional Money Market Portfolio - Class I, 0.07% (d)(e) TOTAL MONEY MARKET FUNDS (Cost $14,286,682) Total Investments in Securities (Cost $117,110,335) - 95.8% Other Assets in Excess of Liabilities - 4.2% NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of September 30, 2015. (e) All or a portion of the shares have been committed as collateral for the total return swaps. (f) All or a portion of the security is pledged as collateral for written options. ADR American Depository Receipt REIT Real Estate Investment Trust Kellner Merger Fund Schedule of Securities Sold Short at September 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 28.5% Broadcasting (except Internet) - 5.3% Charter Communications, Inc. - Class A (a) $ Media General, Inc. (a) Computer and Electronic Product Manufacturing - 9.8% Avago Technologies Ltd. Nokia OYJ - ADR NXP Semiconductors NV (a)(b) Sirona Dental Systems, Inc. (a) Credit Intermediation and Related Activities - 5.4% M&T Bank Corp. Royal Bank of Canada (b) Insurance Carriers and Related Activities - 5.2% ACE Ltd. (b) Aetna, Inc. Centene Corp. (a) Miscellaneous Store Retailers - 0.5% Staples, Inc. Support Activities for Mining - 2.3% Halliburton Co. Schlumberger Ltd. (b) TOTAL COMMON STOCKS (Proceeds $35,400,629) Total Securities Sold Short (Proceeds $35,400,629) $ (a) Non-income producing security. (b) Foreign issued security. ADR American Depository Receipt Kellner Merger Fund Schedule of Options Written at September 30, 2015 (Unaudited) Contracts Value CALL OPTIONS - 0.2% 45 Kythera Biopharmaceuticals, Inc. Expiration: November 2015, Exercise Price: $75.00 $ Time Warner Cable, Inc. Expiration: October 2015, Exercise Price: $170.00 TOTAL CALL OPTIONS WRITTEN (Proceeds $144,775) $ Kellner Merger Fund Schedule of Swap Contracts at September 30, 2015 (Unaudited) Security Total Return Received/Paid Termination Date Shares Notional Amount Net Unrealized Appreciation/(Depreciation) Counterparty LONG TOTAL RETURN SWAP CONTRACTS Altera Corp. Total return of security 7/3/2025 $ $ ) Goldman Sachs & Co. BG Group plc Total return of security 7/2/2025 Goldman Sachs & Co. Broadcom Corp. - Class A Total return of security 7/3/2025 ) Goldman Sachs & Co. Home Properties, Inc. Total return of security 8/8/2025 Goldman Sachs & Co. Sigma-Aldrich Corp. Total return of security 7/25/2025 ) Goldman Sachs & Co. Time Warner Cable, Inc. Total return of security 7/3/2025 ) Goldman Sachs & Co. SHORT TOTAL RETURN SWAP CONTRACTS Royal Dutch Shell plc - Class B Total return of security 7/2/2025 ) ) ) Goldman Sachs & Co. $ ) Note 1 – Securities Valuation The Kellner Funds’ (the “Funds”) investments in securities are carried at their fair value.Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities, including common stocks, preferred stocks, real estate investment trusts (“REITs”), closed-end funds and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. The Funds may invest without limitation in securities of foreign companies.Foreign economies may differ from the U.S. economy and individual foreign companies may differ from domestic companies in the same industry.Foreign companies or entities are frequently not subject to accounting and financial reporting standards applicable to domestic companies, and there may be less information available about foreign issuers.Securities of foreign issuers are generally less liquid and more volatile than those of comparable domestic issuers.There is frequently less government regulation of broker-dealers and issuers than in the United States.In addition, investments in foreign countries are subject to the possibility of expropriation, confiscatory taxation, political or social instability or diplomatic developments that could adversely affect the value of those investments. Debt securities, such as corporate bonds, asset-backed securities, municipal bonds, and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Options are valued using the composite pricing via the National Best Bid and Offer quotes. Composite pricing looks at the last trade on the exchange where the option is traded. If there are no trades for an option on a given business day, as of closing, the Funds will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Options that are valued based on quoted prices from the exchange are categorized in level 1 of the fair value hierarchy. Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Total return swap contracts are valued based on the valuation furnished by the independent pricing service and are generally classified in level 2. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of September 30, 2015: Kellner Merger Fund Level 1 Level 2 Level 3 Total Assets: Common Stocks Administrative Support and Waste Management $ $
